United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-4272
                                  ___________

CRYSTALLINE S. BAILEY,                  *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
ANCHOR PACKAGING, etc.,                 * Eastern District of Arkansas
                                        *
            Appellee.                   *

                                  ___________

                            Submitted: June 14, 2000
                             Filed: June 29, 2000
                                 ___________

Before WOLLMAN and BEAM, Circuit Judges, and PANNER,1 District Judge.
                          ___________

PER CURIAM.




      1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
      Plaintiff Crystalline S. Bailey appeals the district court's2 grant of summary

judgment for defendant Anchor Packaging on plaintiff's employment discrimination

claims. We have reviewed the matter de novo and conclude that the evidence,

considered in the light most favorable to Bailey, shows that there is no genuine issue

of material fact and that defendant is entitled to judgment as a matter of law. See

Treanor v. MCI Telecomm. Corp., 200 F.3d 570, 573 (8th Cir. 2000). The district

court correctly ruled that defendant took prompt and appropriate remedial action after

plaintiff complained that a co-worker had sexually harassed her. See Scusa v. Nestle

U.S.A. Co., 181 F.3d 958, 967 (8th Cir. 1999).

      We affirm the judgment of the district court.


A true copy.


  ATTEST:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      2
         The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                         -2-